Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-11 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Watanabe (US 2010/0259566 A1) teaches an optical plate suitable for mounting on a display device which includes at least two light emitting modules spaced apart from each other to form a gap 5between adjacent lateral edges thereof.
However, Watanabe does not teach said optical plate comprising: “at least one second 20optical portion having an inner optical structure corresponding to the gap, and an outer optical structure opposite to said inner optical structure, said inner optical structure having a first flat surface facing the gap, and a first inner inclined 25surface and a second inner inclined surface extending inclinedly, outwardly and respectively from two opposite lateral edges of said first flat24 surface toward said light entry surfaces of said at least two first optical portions, said outer optical structure having a first outer inclined surface opposite to said first inner inclined surface, and  5a second outer inclined surface opposite to said second inner inclined surface, said first outer inclined surface having a slope matching that of said first inner inclined surface, said second outer inclined surface having a slope matching that of said 10second inner inclined surface, each of said first and second inner inclined surfaces being configured to guide the first light rays emitted from the respective one of the at least two light emitting modules toward a respective one of said first and 15second outer inclined surfaces such that the first light rays emitting out of said first and second outer inclined surfaces are parallel to said predetermined direction” as to claim(s) 1.  
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 3, 2021